Johnson, J.
Upon the facts established by the findings of the court, it is impossible for the plaintiff to maintain this action. It is unnecessary to repeat here that this court will not review the case upon the exceptions to findings of fact, or the omission to find other facts not found. This has been so often and so uniformly asserted as the rule, that the occasion for re-asserting it ought no longer to be permitted and passed upon by'us.
The $326 claimed to have been paid upon the bond and mortgage, were never received either by the defendants personally, or by their agent, Joshua Whitney. The bond and mortgage were never in the possession of the agent, but were always in the hands of the defendants, who received personally, or at their office in Philadelphia, all the moneys ever paid thereon.
- There is no. dispute as to the fact that .the amount in question was paid by Case, 'then a part owner of the premises, to his co-tenant Yirgil Whitney, for the purpose of having it applied upon the bond and mortgage, nor that it was received by Yirgil Whitney to be so applied. But the application never having been in fact made, nor the money handed over, by Yirgil, either to Joshua Whitney the agent, or to the *355defendants, the question is whether the law will make the application. It is quite clear that this money, while it remained in the hands of Virgil Whitney could be no payment, unless he was authorized by the defendants to receive the same for them on that account, or they have in some way agreed to apply it since it was so received. The fact is distinctly found that Virgil was never authorized by the defendants to receive any money for them as their agent; and Joshua Whitney has only agreed that the amount so paid should be applied. It is quite certain^ therefore, that the mere payment of the money to Virgil Whitney was in law no payment or satisfaction of the debt for that amount.
In respect to the promise of Joshua Whitney that this amount thus in the hands of Virgil he would assume and allow as a good and valid payment to the defendants, the fact is established that he did make such promise, but the further fact is also found that he had no authority from the defendants to make any such promise on their behalf, and that he never did allow it, or account to the defendants for the money, or any part thereof. The promise was but the individual promise of Joshua Whitney, and in no respect the promise of the defendants, nor binding upon them.
The position assumed and urged with so much earnestness and apparent confidence by the plaintiffs’ counsel, that the payment of this $326 to Virgil Whitney was, upon the facts found, in legal effect a payment to Joshua Whitney, the agent, and so a payment to the defendants cannot be maintained. The finding in this respect is, that Virgil, for the period of about nine years, acted from time to time as a clerk or servant of Joshua, his father, who was the agent, in correspondence, drawing contracts, deeds, bonds and mortgages, and receiving money for the defendants, but was never an agent, clerk, or servant, of the defendants, and never acted as such. As to • the defendants, therefore, Virgil Whitney was a mere stranger, and they were no more bound by payments to him than- by payments to any other person. He acted from-time to time, not uniformily or constantly, as the clerk or servant of the agent. He was the clerk, or servant, *356or agent of the agent, hut not of the principals. The principal is bound by the authorized acts of his agent. Such acts are his acts, and it is upon that principle alone that he is bound. But when the agent undertakes to act or do his business by or through another, the acts of such other are not the acts of the principal, unless the agent had authority to employ or appoint others. Acts merely mechanical an agent may employ others to perform, having first determined that such acts are necessary or proper to be performed. But not so with acts involving the exercise of a discretion, or anything of the character of a trust which is in its nature personal to an agent. In such cases the agent has no right to turn the principal over to another of whom he knows nothing. (2 Kent’s Com., 633; Com. Bcmltof Lake Erie v. Norton, 1 Hill, 501.) The maxim is, delegatus non potest delegare. The authority to an agent from a principal to receive money is most clearly a personal trust and confidence which cannot be delegated without certain and plain authority. It does not help the plaintiffs’ case that Virgil Whitney sometimes t#ok money from the settlers or purchasers as their agent, to cony and pay to the defendants ■ at Philadelphia. It is clear, therefore, that this money paid to Virgil, which never .'came to the defendants’ hands nor to the hands of their authorized agent, was not in law a payment upon the bond and mortgage. The promise of Joshua Whitney that he would assume the payment to Virgil and allow it, does not estop the defendants from insisting that the payment was never made. Granting even that the plaintiffs’ testator purchased in consequence of that promise, which does not appear, it would not so operate. He could not estop his principals from insisting upon what was true by any act or promise outside of his authority.
Interest at the rate of seven per cent was properly allowed. The lands were situated in Broome county in this State, and the securities were there executed. There is nothing to indicate that a rate of interest different from that allowed by the laws of this State was intended by the parties. In such a case the law of the place where the contract is made gov-*357eras as to the rate of interest. (3 Kent’s Com., 460, 3d ed.; Story’s Conflict of Laws, §296.) There is no question of any usurious intent in the case to affect the application of this general rule. It does not appear from the case where these securities were made payable. It is plain, however, that they were Hew York and not Pennsylvania contracts.
The only remaining question on the case is whether the letters of Eldredge to Miller of the 30th September, 1834, and of the 7th February, 1838, and the letter and statement of the amount due upon the bond and mortgage, of August 20th, 1834, to Eldredge and Collier, were admissible in evidence, against the plaintiffs’ objections. Collier and Eldredge were the obligors and mortgagors, and were seized in fee of the premises. The plaintiff Lewis derived title immediately from them, and of course claimed under or through them, subject to this mortgage debt. The land in his hands was bound for whatever amount remained due and unpaid on the bond and mortgage. The question at issue, to be tried, was, whether the debt had been paid. The plaintiff affirmed that it had been'; and the burden of proving the fact, rested upon him. These letters and statements were a part of the defendants’ evidence to show that the payment claimed by the plaintiff to have been made had never been made. There was no question between the parties as to any thing, except this item of §326. Had these letters been offered as the mere declarations or statements of Eldredge, independently of his oral evidence, and as a substitute for it, they would, I am inclined to think, have been inadmissible as evidence, as being the declaration of a former owner of the land and the principal debtor, against a subsequent purchaser for value subject to the indebtedness. But they were not so offered or received. They were produced and identified by the witness Eldredge on his cross-examination. He had forgotten the facts therein stated, but was able to say in substance that the contents of the letters were undoubtedly true at the time they were written, although he was then unable to remember them. Hnder these circumstances it seems to me these papers were admissible as auxiliary to the testimony of Eldredge. and *358as memorandums .made by him, of a then existing state of facts, within the cases of Halsey v. Sinsebaugh (15 N. Y., 485); Russel v. Hudson River R. R. Co. (17 id., 136); Gray v. Mead (22 id., 462). , But in'any event it is difficult to see how the admission of these papers could have worked any possible injury to the plaintiff. There was no dispute that the amount claimed as a payment was paid to Virgil Whitney, and unless it was paid over by him to the defendants or their agents, it could not operate as a payment. Aside, from that amount in the hands of Virgil Whitney there was no pretense that the debt had been paid. The plaintiff was able to show this money paid to Virgil, but nothing further. He did not, therefore, make out any case, even prima facie, and the defendants were clearly entitled to judgment, irrespective wholly of the evidence furnished by these letters. They do not affect the question of the’ authority of Virgil Whitney to receive the money, for the defendants in any way, and clearly were not introduced or used for that purpose. I am of the opinion, therefore, that the judgment is right and should be affirmed.
Judgment affirmed.